IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-56,850-03


                      EX PARTE TEDRICK EARL JENNINGS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR31982 IN THE 385TH DISTRICT COURT
                             FROM MIDLAND COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to ten years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because the plea agreement cannot be

followed. Trial counsel filed an affidavit with the trial court. Based on that affidavit and the written

plea agreement in this case, the trial court determined that Applicant pled guilty pursuant to an

agreement that this sentence would run concurrently with a federal sentence. The federal sentence

is not running concurrently with this sentence. Applicant is entitled to relief. Ex parte Huerta, 692
                                                                                                   2
S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. CR31982 in the 385th District Court of

Midland County is set aside, and Applicant is remanded to the custody of the Sheriff of Midland

County to answer the charge against him as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 15, 2014
Do not publish